Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-14 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by MARK et al. (2014/0291886).
	Regarding claims 1-4, 6, 9, and 11, MARK et al. discloses an apparatus for manufacturing of a three-dimensional object, comprising: 
	a nozzle (10-Fig.8) configured to emit a fiber together with a polymer (2b-Fig.8, [0134], [0141], [0170]); 	
	a feeder (42, 40-Fig.8) configured to feed the fiber to the nozzle (10-Fig.8, [0161]);

	a mechanical apparatus (any appropriate movement mechanism such as a gantry system [0143]) configured to move the nozzle during emitting to form the three-dimensional object from the fiber and the polymer, and
	a control unit (sensor and controller loop) programmed to cause the mechanical apparatus to move the nozzle at a rate faster than a rate at which the feeder feeds the fiber to the nozzle during emitting (a dragging force above a desired force threshold is applied to allow the filament to be pulled out of the printer.  A feeding mechanism is configured in some form or fashion such that a filament may be pulled out of the printer nozzle when a dragging force applied to the filament is greater than a desired force threshold.  The feeding mechanism may incorporate a sensor and controller loop to provide feedback control of either printer head speed and/or other appropriate control parameters based on the tensioning of the filament [0167].  In order for said dragging force to be applied, the nozzle moving rate would inherently be faster than the feeding rate in order for the filament to be pulled out of the printer and there to be tension in the filament when creating the three dimensional object in free space as illustrated in Figs.8-9.  If the nozzle moving rate and feeding rate were the same or if the nozzle moving rate was slower than the feeding rate, there would be no pulling, drag force, or tensioning of the continuous core reinforced filament).
	Regarding claim 5, MARK et al. discloses the device is configured to regulate a temperature of the environment [0142], [0146]. [0152].
	Regarding claim 7, MARK et al. discloses the polymer is liquid [0134].	
	Regarding claim 8, MARK et al. discloses the polymer is a thermoplastic [0127].

	Regarding claims 12 and 14, MARK et al. discloses cutting mechanism located between a feeding mechanism for the core material and the outlet of the nozzle [0133] or upstream from an outlet of the heated nozzle [0006], [0163], [0164].
	Regarding claim 13, MARK et al. discloses nozzle 2204 for feeding only fiber and nozzle 2202 for feeding only polymer [0275].
	Regarding claim 16, MARK et al. discloses an apparatus for manufacturing of a three-dimensional object, comprising: 
	a nozzle (10-Fig.8) configured to emit a material (2b-Fig.8, [0134], [0141], [0170]); 	
	a mechanical apparatus (any appropriate movement mechanism such as a gantry system [0143]) configured to move the nozzle during emitting to form the three-dimensional object from the material;
	a control unit (sensor and controller loop) programmed to cause the mechanical apparatus to move the nozzle during emitting, such that tension is generated in the material by the movement (a dragging force above a desired force threshold is applied to allow the filament to be pulled out of the printer.  A feeding mechanism is configured in some form or fashion such that a filament may be pulled out of the printer nozzle when a dragging force applied to the filament is greater than a desired force threshold.  The feeding mechanism may incorporate a sensor and controller loop to provide feedback control of either printer head speed and/or other appropriate control parameters based on the tensioning of the filament [0167].  In order for said dragging force to be applied, the nozzle moving rate would inherently be faster than the feeding rate in order for the 
	a motor that extrudes the material without tension [0167].
	Regarding claim 17, MARK et al. discloses the material includes a fiber surrounded by a thermoplastic ([0127], [0134], [0141], [0170]); and the polymer is liquid [0142].
	Regarding claim 18, MARK et al. discloses an apparatus for manufacturing of a three-dimensional object, comprising: 
	a nozzle (10-Fig.8) configured to emit a fiber surrounded by a thermoplastic (2b-Fig.8, [0127], [0134], [0141], [0170]); 	
	 a heater configured to heat the thermoplastic [0142];
	a mechanical apparatus (any appropriate movement mechanism such as a gantry system [0143]) configured to move the nozzle during emitting to form the three-dimensional object from the fiber and the thermoplastic, and
	a control unit (sensor and controller loop) programmed to cause the mechanical apparatus to move the nozzle during emitting, such that tension is generated in the fiber by the movement (a dragging force above a desired force threshold is applied to allow the filament to be pulled out of the printer.  A feeding mechanism is configured in some form or fashion such that a filament may be pulled out of the printer nozzle when a dragging force applied to the filament is greater than a desired force threshold.  The feeding mechanism may incorporate a sensor and controller loop to provide feedback 
	Regarding claim 19, MARK et al. discloses a device (lasers and/or radiation) configured to harden the polymer [0237].
	Regarding claim 20, MARK et al. discloses a motor that extrudes the material without tension [0167].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MARK et al. (2014/0291886) as applied to claims 1-14 and 16-20, and in further view of USUDA et al. (2010/0259770) and LABERGE-LEBEL et al. (2009/0101278).
	The teachings of MARK et al. are applied as described above for claims 1-14 and 16-20.
	Regarding claim 15, MARK et al. discloses hardening the polymer with a source 1616 after being discharged from nozzle (Fig.34) but is silent to the source 1616 or laser to be connected and moved with the nozzle.  However, USUDA  et al. discloses a printing method wherein an ultraviolet irradiation unit 90 is attached to a moving nozzle 41 [0063].  Aiming a hardening device at the path of composite material in forming three-dimensional objects in free space printing is known by LABERGE-LEBEL et al. [0012].  Therefore, it would have been obvious to one of ordinary skill in the art to have connected a laser source to a moving nozzle of MARK et al. as taught by USUDA et al. in forming a three-dimensional object in free space printing of MARK et al. since it is well known in the art such hardening in free space requires curing or hardening the polymer at discharge as taught by LABERGE-LEBEL et al.




	 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742